Name: COMMISSION REGULATION (EEC) No 2813/93 of 14 October 1993 releasing securities lodged in respect of import licences under Regulation (EEC) No 564/92 for pigmeat products
 Type: Regulation
 Subject Matter: animal product;  civil law;  tariff policy;  political geography;  Europe
 Date Published: nan

 No L 257/4 Official Journal of the European Communities 15 . 10 . 93 COMMISSION REGULATION (EEC) No 2813/93 of 14 October 1993 releasing securities lodged in respect of import licences under Regulation (EEC) No 564/92 for pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), as last amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Whereas Community operators lodged their applications for import licences for the period 1 April to 30 June 1993 during the first ten days of April 1993 ; whereas, at the time, such operators were certain of being able to fulfil the obligations arising from the import licences issued on 23 April 1993 ; whereas the period of validity of such licences was extended until the end of September 1993 following the amendment of Regulation (EEC) No 564/92 by Regulation (EEC) No 1826/93 ; Whereas the European Council meeting in Copenhagen decided to bring forward to 1 July 1993 the 60 % levy reduction for certain agricultural products covered by the Interim Agreements concluded with Poland, Hungary and the Czech and Slovak Federal Republic ; whereas the effects of that decision should be registered as soon as possible on contractual relations between the opeators concerned ; whereas, this unforeseeable measure has left EC operators unable to fulfil their import obligations arising from the licences issued during April 1 993 ; whereas provision should therefore be made for the release of the securities referred to in Article 6 of Regula ­ tion (EEC) No 564/92 in respect of unused import licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part ( 5), as last amended by Regulation (EEC) No 2234/93 (4), and in particular Article thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (5), as last amended by Regulation (EEC) No 2235/93 (6), and in particular Article 1 thereof, At the request of the operators concerned, the securities lodged in respect of import licences issued on 23 April 1993 for products covered by groups 4, 8 , 9 , 10 and 11 in Annex I to Regulation (EEC) No 564/92 shall , where the import obligations of those operators have not been fulfilled before the end of the validity period, be released . Whereas Commission Regulation (EEC) No 564/92 (7), as last amended by Regulation (EEC) No 1826/93 (*), lays down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements concluded by the Community with the afore ­ mentioned third countries : Article 2 ') OJ No L 56, 29 . 2 . 1992, p. 3 . 2) OJ No L 200, 10 . 8 . 1993, p. 3 . 3) OJ No L 56, 29 . 2 . 1992, p. 6 . 4) OJ No L 200, 10 . 8 . 1993 , p. 4. *) OJ No L 56, 29 . 2. 1992, p. 9 . 6) OJ No L 200, 10 . 8 . 1993, p. 5 . 0 OJ No L 61 , 6. 3 . 1992, p. 9 . 8) OJ No L 167, 9 . 7 . 1993 , p. 10 . This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 15. 10 . 93 Official Journal of the European Communities No L 257/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1993 . For the Commission Rene STEICHEN Member of the Commission